Citation Nr: 1419674	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  12-04 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a cyst removal.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  In February 2011, the Veteran and his spouse testified at a hearing before a Decision Review Officer of the RO.  A transcript of the proceeding is of record.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

FINDING OF FACT

Residuals of a cyst removal did not result from or permanently increase in severity as the result of an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for residuals of a cyst removal are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the Veteran was provided all required notice in a letter sent in September 2010, prior to the initial adjudication of the claim.
 
The duty to assist the Veteran has also been satisfied.  The Veteran's identified private and VA medical treatment records have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The record also reflects that VA medical opinions were obtained in November 2010 and January 2012.  The Board has determined that the VA medical opinions in this case are adequate for adjudication purposes.  Each time, the authors considered all of the pertinent evidence of record and provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

With respect to claims filed on or after October 1, 1997, 38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  For purposes of this section, a disability is a qualifying additional disability if it was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To determine whether additional disability exists, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed. Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of a disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability (see 38 C.F.R. § 3.361(c)); and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's-or, in appropriate cases, the Veteran's representative's-informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R.
§ 17.32.  38 C.F.R. § 3.361(d)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The Veteran contends that a VA physician operated on the wrong part of his finger when removing a cyst, resulting in a sensitive, painful and stiff left middle finger.  He also still has a painful cyst on the base of his fingernail.  

VA medical records show that in November 2009, the Veteran complained of a sore on top of his left-hand middle finger near the nail bed.  He would pick at it and it would bleed, go away, and return again.  A shave biopsy revealed fragments suggestive of a digital mucous cyst.  

In January 2010, the Veteran reported that he had had a lesion cauterized off at his nail bed on his left middle finger.  The lesion had returned and was the same size and very tender.  

In a March 2010 surgery consult, a VA physician observed a small cyst on the Veteran's left middle finger at the base of the fingernail.  The physician's plan was to schedule the Veteran for excision of the cyst at the base of the fingernail.  Dr. W., the operating VA physician, signed off on the plan.  

In April 2010, the Veteran had surgery to remove the cyst.  A microscopic pathological report notes a cyst on the left long finger.  The Veteran signed an informed consent form permitting the excision of a mass or lump from skin or muscle on the left third finger.  It did not specify the location of the cyst on the finger.  The known risks of the procedure included bleeding, infection, healing or scarring that could be disfiguring or painful, nerve damage, recurrence of the mass or lump, and need for cancer treatment. 

The physician performed the surgery and excised a cyst in the left long finger from the extensor tendon at the proximal interphalangeal (PIP) joint.  The pre-operative and post-operative diagnosis was a cyst on the left long finger at the PIP joint.  He did not remove the cyst at the base of the fingernail.

The Veteran complained in May 2010 that Dr. W. had not removed the cyst at the base of his fingernail.  The attending physician reviewed the pathology reports and found that the lesion that was removed was in fact a digital mucous cyst.  

In June 2010, the Veteran returned to have surgery to remove the cyst at the base of his fingernail.  Dr. W. refused to do the surgery as the cyst had diminished.  Specifically, he did not recommend surgery that day because of the danger of involving the growth area of the nail bed, which could lead to a deformed nail.  To him, the cyst appeared to be going away.  The Veteran was very upset by his refusal to perform the surgery.    

In July 2010, the Veteran again complained that Dr. W. removed a cyst from the PIP joint on his left middle finger instead of the cyst on his nail bed.  He also complained that the cyst removal caused him pain under his knuckle on a regular basis.  He could not flex it without pain.  He could not fully clench his fist.  There was pain when he pulled or pushed his fingers.  He had intermittent pain above the knuckle and sometimes had an aching sensation at the base of the finger.  He had some trouble with his finger while working on the computer.  Range of motion was greatly decreased in the joint. 

The Veteran's wife submitted a statement in September 2010 alleging that since the surgery the Veteran's finger had been painful.  The finger appeared stiff and swollen and the skin appeared tight all the time. 

A November 2010 VA examiner reviewed the Veteran's claims file and found that there was no indication that there was a failure to timely diagnose or properly treat the Veteran.  There was no finding of carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the surgeon's or hospital's part.  The Veteran signed an informed consent for surgery for a cyst on his left long finger, and a specific site was not designated at that time.  The pathology report showed that a cyst was in fact removed.  The risks and complications were discussed.  Therefore, there was no finding of negligence or lack of judgment or proper skill in performing the surgery.  

The examiner added that in the medical records, it appeared that there was some confusion over which area of the finger was to be operated on.  The whole left finger was mentioned multiple times.  The Veteran's PIP joint was marked by the doctor before the surgery as the site to be operated on.  There was pathology that confirmed a cyst at that site.  There were no mention and no identification in the record of which cyst was to be operated on.  Therefore, the examiner could only resort to mere speculation as to which part of the finger was to be operated on.  

In the Veteran's January 2011 notice of disagreement, he alleged that he signed a consent form to have a cyst removed on the middle digit of his left hand, but that no cyst was removed during surgery.  

The Veteran had an RO hearing in February 2011.  He testified that at the time of his surgery, it was his full understanding that the surgery was to be on the cyst at the bed of his fingernail.  When they marked his PIP joint pre-surgery, he was told they were just marking the finger, not the specific site to be operated on.  When he removed his bandages from the surgery two weeks later, he was shocked to see that the doctor had operated on his middle knuckle and that he still had a cyst by his fingernail.  At no time prior to the surgery was he advised that he had a cyst on the middle joint.  Since the surgery, he had had stiffness, soreness, lack of grip, and lack of strength.  In addition, he still had the original painful cyst by his nail.  

A second VA opinion was obtained in January 2012.  After reviewing the claims file, the examiner opined that Dr. W. was aware of the more significant problem of the larger cyst on the PIP joint and therefore removed it, and was not concerned about the cyst by the nail.  The pathology report from the surgery notes that there was removal of tissue.   Appropriate X-rays were done and it was clear that an "X" was marked over the PIP joint to be operated on.  The Veteran was aware of the mark that was made and did not express his dissatisfaction until much later.  Dr. W. appropriately removed a synovial cyst which was going to cause problems in the future.  In his best judgment, he felt that he was providing quality care to the Veteran.  Therefore, the examiner did not find that the VA was negligent in its handling of the Veteran. 

In an August 2010 statement, the Veteran again contended that, prior to his surgery, he was told that the "X" marking his knuckle was made only to identify which finger was to be operated on.  Later, when he confronted Dr. W. about not removing the cyst by his fingernail, Dr. W. was nervous, uneasy, belittling, belligerent, and disruptive.  He told the Veteran that he had removed the cyst and that what remained by his fingernail was a callous.  He then told the Veteran to make another appointment to remove the remaining cyst, but then refused to operate because it appeared to Dr. W. as though the cyst was gone.  

In his VA Form 9, the Veteran contended that in March 2010, Dr. W. explained that the surgery would leave an open wound because it was so close to the fingernail.  He argued that when he signed his informed consent, he signed it in full faith that the physician was going to remove the cyst by his nail.  Also, the Veteran alleged that the doctor should have questioned the discrepancy between the cyst found in a pathology report from November 2009 and the vague pathology report taken after the surgery in April 2010.  Furthermore, he alleged that Dr. W. did not mark the right spot for surgery and did not consult with him about it.  

Analysis

The Board concedes that the Veteran has an additional disability in his left middle finger due to VA treatment.  However, this disability was not the result of  carelessness, negligence, lack of proper skill or error in judgment by a VA physician, and it was reasonably foreseeable.  

Prior to his April 2010 surgery, the Veteran signed an informed consent for an excision of a mass or lump from skin or muscle on the left third finger.  One of the risks listed on the consent form was healing or scarring that could be disfiguring or painful, so the Veteran's resulting pain is not unforeseeable.
 
However, the Veteran contends that he would not have this pain had the physician operated on his nail bed instead of his knuckle.  While it is true that the Veteran and Dr. W. discussed the cyst in the nail bed in March 2010, the Veteran's informed consent did not specifically relate to that cyst but only to the left middle finger.  The physician marked his knuckle with an "X" prior to surgery, and the Veteran was aware of this.  Additionally, contrary to the Veteran's allegations, the physician did in fact remove a cyst from his finger.  

Later, when the physician refused to remove the cyst at the base of the fingernail, he explained that he did so because of the danger of involving the growth area of the nail bed, which could lead to a deformed nail.  To him, the cyst appeared to be going away.  

Both of the VA examiners found that there was no negligence on the part of the surgeon or the hospital.  The November 2010 examiner pointed out that the consent form was not specific as to what part of the finger would be operated on, that the risks of the procedure were discussed, and that a cyst was removed.  Although the examiner noted that there was confusion over which part of the finger would be operated on, he still found no negligence or lack of judgment or proper skill on the part of VA in performing the surgery.  

The January 2012 examiner agreed, opining that Dr. W. was aware of the more significant problem of the larger cyst on the PIP joint and therefore removed it, and was not concerned about the cyst by the nail.  The examiner reasoned that the pathology report from the surgery noted that there was removal of tissue, that appropriate X-rays were done, and it was clear that an "X" was marked over the PIP joint to be operated on.  The doctor did in fact remove a cyst which was going to cause problems in the future.  In his best judgment, he felt that he was providing quality care to the Veteran.  Therefore, the examiner did not find that the VA was negligent in its handling of the Veteran. 

The Board acknowledges that the Veteran believed the doctor was going to remove the cyst by his fingernail and signed the consent form accordingly.  However, both VA examiners agreed that the Veteran did in fact consent to the removal of a cyst from his left middle finger in general and that doctor showed no negligence in choosing to remove the cyst from his PIP joint.  When the doctor later refused to remove the cyst from the Veteran's fingernail, he clearly stated his reasoning.  There has been no finding of carelessness, negligence, lack of proper skill, or error in judgment to contradict the findings of the VA examiners.
   
For the foregoing reasons, the Board finds that compensation under the provisions of 38 U.S.C. § 1151 for residuals of a cyst removal is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Compensation under 38 U.S.C. § 1151 for residuals of a cyst removal is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


